Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-9, 13, and 14 are all the claims pending in the application. 
Claim 1 is amended.
Claims 1, 2, 5-9, 13, and 14 are rejected.
The following is a Final Office Action in response to amendments and remarks filed March 21, 2022.

Response to Arguments
Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts Zhang only teaches posts with textual data.  Examiner respectfully does not find this assertion persuasive because Zhang explicitly contemplates photographs and videos, e.g. ¶[0024].
Second, Applicant asserts Park does not teach floating bubbles that differentiate the size based on amount of the posts.  Examiner respectfully does not find this assertion persuasive because Park explicitly shows larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 – Col. 7, l. 38 discussing Fig. 2.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US Pub. No. 2018/0196819, herein referred to as "Zhang" in view of Shahid et al, US Pub. No. 2019/0066157, herein referred to as "Shahid", further in view of Park et al, US Pub. No. 8,878,750, herein referred to as "Park".
Regarding claim 1, Zhang teaches:
a server having a memory storing geo-grouped feature data (server is connected to database, Fig. 1; see also ¶¶[0024]-[0025] discussing property data in database.  Please note, the broadest reasonable interpretation of "feature" would include properties because the Specification explicitly contemplates buildings as features, e.g. ¶[0003] of the Specification as filed) 
comprising posts and location information corresponding to a feature, wherein location information for a feature is associated with each post regarding the feature and wherein the posts comprise at least one picture and/or video (real estate data includes data like photographs of various portions of the property, and videos and/or virtual tours of the property and the neighborhood and is associated with location information, the property address, ¶[0024] and the location of the of the user device, ¶¶[0025], [0041]);
and at least one user computing device comprising a camera, the at least one user computing device coupled to the server (user device has a camera, e.g. ¶¶[0022], [0030], Fig. 2, and is connected to server, e.g. Fig. 1; see also ¶[00033] discussing user devices), 
receive location information from the at least one user computing device (user devices transmits location data to server, ¶¶[0022], [0040]), 
wherein the at least one user computing device operates a mobile application (user device includes an AR application, ¶¶[0022]), 
wherein operation of the mobile application establishes a communication connection between the at least one computing device and the server (AR application communicates with the server, ¶[0022]), 
and determines the location  of the at least one user computing device (AR application determines current location of the device, ¶[0025])
and sends the location information comprising the location of the at least one user computing device to the server through the communication connection between the at least one user computing device and the server (user devices transmits location data to server, ¶¶[0022], [0040]); 
automatically process the location information and determine which of the features have a geolocation near the location of the at least one user computing device (analyses location information to determine properties surrounding the location, ¶¶[0040]-[0041]); 
automatically find and retrieve, from the memory, geo-grouped feature data corresponding to the features near the geolocation of the at least one user computing device (provides property listing information associated with the location, ¶¶[0025], [0041]; see also ¶¶[0024]-[0025] discussing property data in database and Fig. 4 summarizing process);
automatically deliver the geo-grouped feature data to the at least one user computing device (delivers property listing information for display,¶[0025])
wherein the user computing device displays the features and each geo-grouped feature data associated with each of the features as a floating bubble proximate the display of the corresponding feature with which it is associated (displayed information is positioned above the property, ¶[0044] and Fig. 5b.  Additionally, Examiner finds the data being displayed as a bubble is non-functional descriptive material, see MPEP 2111.05.I.B.  That is, Examiner finds claim limitations reciting the formatting of the data being displayed do not distinguish the claims over the prior art, so long as the prior art is also displaying data). 
wherein the display of the corresponding feature with which the floating bubble is displayed is a part of an augmented reality environment displayed on the at least one user computing device as a lens of the camera views the features (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing); 
and receive and store a post from the at least one user computing device (stores captured images in a photo repository, ¶¶[0047]-[0048]), 
wherein the post from the at least one user computing device is stored as part of the geo- grouped feature data (associates photo with the property, ¶¶[0047]-[0048] and Fig. 7).
However, Zhang does not explicitly teach but Shahid does teach:
in response to the at least one user computing device being within a predetermined distance of the features corresponding to the geo-grouped data (transmits real estate marketing information when user is within a threshold distance from property, ¶¶[0036]-[0037]).
Further, it would have been obvious at the time of filing to combine the Augmented Reality (AR) real estate interface of Zhang with the automated sending of information based on location, as taught by Shahid, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the users would appreciate being automatically provided with the property information, when they are near properties that are listed, as taught by Shahid, so they would not have to monitor their smartphones while they were driving.
However the combination of Zhang and Shahid does not teach but Park does teach:
wherein the floating bubbles are different sizes to differentiate between an amount of the posts, and wherein greater the amount of the posts results in a bigger of the floating bubble viewable on the user computing device (displays larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 – Col. 7, l. 38 discussing Fig. 2).
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang and Shahid with the variable bubble size of Park because the use of a known technique to improve similar devices (methods, or products) in the same way is obvious,  see MPEP 2143.I.C.  That is, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to increase the size of the bubbles when more information is being displayed, as taught by Park, so that all the information being displayed is visible.
Regarding claim 2, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the at least one user computing device is located within a vehicle and is operable by a user within the vehicle (device is used while user is driving around, ¶¶[0038], [0050]).
Regarding claim 5, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the geo-grouped data is automatically displayed on the at least one user computing device (delivers property listing information for display,¶¶[0025], [0041]).  
Regarding claim 7, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the server is further programmed to send, to the at least one user computing device, a list of the features corresponding to the geo-grouped data delivered to the at least one computing device (delivers property listing information for display,¶¶[0025], [0041]; see also ¶[0042] and Figs. 5b discussing providing information about multiple properties), 
wherein the user may select from the list a desired geo-grouped feature data associated with a desired feature to access on the at least one user computing device (users select property to receiving more information about it, ¶¶[0042]-[0043] and Fig. 6).
Regarding claim 8, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 7 and Zhang further teaches:
wherein the list of the features corresponding to the geo-grouped data further comprises a plurality of content types of geo-grouped feature data associated with each feature, respectively (real estate data includes text, audio and video, ¶[0024]), 
wherein the user may select from the plurality of content types of geo-grouped feature data to access on the user computing device (user selects property for information to be displayed about, ¶[0042]; see also ¶0003] noting conventional systems display information based on user selection).
Regarding claim 9, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 8 and Zhang further teaches:
wherein the plurality of content types of geo-grouped property data includes at least one content type of geo-grouped property data selected from the group consisting of text comments, photos, graphics, videos, and audio (real estate data includes text, audio and video, ¶[0024]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, and Park, further in view of Lotto et al, US Pub. No. 2018/0144524, herein referred to as "Lotto".
Regarding claim 6, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 5 and does not explicitly teach but Lotto does teach:
wherein location of a plurality of user computing devices being within a predetermined distance of a feature enables a user of any of the plurality of user computing devices to deliver a post associated with the feature to each of the remaining user computing devices of the plurality of computing devices in real time via the server through established connections between the server and each of the plurality of computing devices (when a device is located within a predetermined distance from a location, groups of users who are able to access a digital element are notified, ¶¶[0040], [0059]; see also ¶[0038] noting digital elements are messages, images, etc. and Fig. 1 showing network and server).  
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with the location-based digital elements of Lotto because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the sellers would appreciate being able to provide messages to the prospective buyers as they drive by properties, like the location based digital elements as taught by Hill (e.g. a for sale sign that identifies the real estate agent).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Shahid, and Park further in view of Pierce et al, US Pub. No. 2017/0090695, herein referred to as "Pierce".
Regarding claim 13, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and does not teach but Pierce does teach:
wherein the floating bubbles are different colors to differentiate between content types of the data (varies visual indicator's color based on type of content, ¶[0030]; see also ¶[0073] noting disclosure is suitable for an augmented reality device).
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with the varying colors of indicators based on content type as taught by Pierce because the use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to vary the bubbles by color based on content type, as taught by Pierce, to make the information being displayed in the UI clearer (i.e. by making it easier to recognize different content types).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Shahid, and Park further in view of Takimoto et al, US Pub. No. 2015/0074570, herein referred to as "Takimoto".
Regarding claim 14, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and does not teach but Takimoto does teach:
wherein the floating bubbles are different shapes to differentiate between content types of the data (icons are displayed in various shapes in accordance with the type of the content, ¶¶[0092], [0148]; see also ¶[0141] discussing augmented reality).
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with displaying icons in various shapes in accordance with the type of the content as taught by Takimoto because the use of a known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to vary the bubbles by shape based on content type, as taught by Takimoto, to make the information being displayed in the UI clearer (i.e. by making it easier to recognize different content types).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629